Case 18-03759-5-DMW           Doc 46 Filed 12/13/18 Entered 12/13/18 13:17:08             Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION


  IN RE:
  MARGARET W. REAVES                                     CASE NO. 18-03759-5-DMW
                DEBTOR                                   CHAPTER 13




  RESPONSE TO OBJECTION TO CLAIM NO. 5 OF MTGLQ, INVESTORS, L.P.

          NOW COMES, MTGLQ Investors, L.P. (hereinafter “Creditor”), by and through
 its legal counsel, Brock & Scott, PLLC, hereby responds to the Debtor’s Objection to Claim,
 filed on November 15, 2018 (Docket No. 39) (hereinafter, the “Objection”), and respectfully
 shows unto the Court as follows:

        1.      On October 5, 2018, Creditor filed a Proof of Claim docketed as Claim No.
 5 (herein, the “Claim”), in the total amount of $163,020.05, which included an arrears
 portion of $68,872.54.

           2. On or about November 15, 2018, the Debtor filed an Objection to the Claim

           3. Creditor requests the opportunity to be heard on the matter of the Objection.

           WHEREFORE, Creditor respectfully requests that the Court:

           1.     Grant Creditor an opportunity to be heard on the matter of the Objection;

         2.    That the Court overrule the Objection to the extent Creditor is able to confirm
 the Claim and arrearage amounts; and

           3.     Grant Creditor such other and further relief as the Court deems just and
 proper.

           This 13th day of December 2018.
                                              /s/ Melissa Swaby
                                              Melissa Swaby (N.C. Bar No. 48101)
                                              Attorney for Creditor
                                              8757 Red Oak Blvd., Suite 150
                                              Charlotte, NC 28217
                                              Ph: (704) 369-0676
                                              Fax: (704) 369-0760
                                              ncbkr@brockandscott.com
Case 18-03759-5-DMW         Doc 46 Filed 12/13/18 Entered 12/13/18 13:17:08              Page 2 of 2




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION


  IN RE:
  MARGARET W. REAVES                                     CASE NO. 18-03759-5-DMW
                DEBTOR                                   CHAPTER 13



                             CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that he/she is over
 eighteen (18) years of age and that the RESPONSE TO OBJECTION TO CLAIM in the
 above captioned case were this day served upon the below named persons by electronic
 service and/or mailing, postage prepaid, first class mail a copy of such instrument to each
 person(s), parties, and/or counsel at the addresses shown below:

  Margaret W. Reaves            Heyward G. Wall               John F. Logan
  604 Sardis Road               PO Box 2282                   PO Box 61039
  Raleigh, NC 27603             Garner, NC 27529              Raleigh, NC 27661-1039
                                Served Electronically         Served Electronically



        This 13th day of December 2018.


                                                        /s/ Lenika Kirkham-Young
                                                        Lenika Kirkham-Young, Paralegal
                                                        Brock & Scott, PLLC
                                                        8757 Red Oak Blvd, Suite 150
                                                        Charlotte, NC 28217
                                                        Ph: (704) 369-0676
                                                        Fax: (704) 369-0760
